Gilbert, J.
1. The act of the General Assembly approved February 21, 1873 (Acts 1873, p. 282), entitled “An act entitled an act to establish a board of commissioners of revenues, roads, bridges, and paupers for the County of Murray,” is not unconstitutional for any of the reasons assigned. Churchill v. Walker, 68 Ga. 681, 686; Spier v. Morgan, 80 Ga. 581 (5 S. E. 768); Plumb v. Christie, 103 Ga. 700 (30 S. E. 759, 42 L. R. A. 181).
2. The above-cited act confers authority on the county commissioners to contract for the erection of a court-house, jail, and other public buildings. Dunn v. O’Neill, 144 Ga. 823, 826.
3. The judge of the superior court did not err in refusing the injunction prayed for. Judgment affirmed.

All the Justices concur.